Citation Nr: 9921018	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.

3.  Entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease with gastritis.

4.  Entitlement to a disability rating in excess of 10 percent 
for a uterine fibroid tumor with menorrhagia.

5.  Entitlement to a compensable disability rating for a left 
Bartholin cyst.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 1989 
to February 1993. She served in the Southwest Asia theater of 
operations from September 9, 1990 to October 10, 1990.  She is 
also reported to have had active service from July 1979 to July 
1982.  This has not been verified.

This appeal arises from a September 1993 rating decision of the 
Jackson, Mississippi, regional office (RO) which assigned a 10 
percent disability rating for peptic ulcer disease with gastritis 
and noncompensable evaluations for a left Bartholin cyst and a 
uterine fibroid tumor, after granting service connection for 
those disabilities.  By a rating action dated in December 1995, 
the noncompensable disability rating assigned to the veteran's 
uterine fibroid tumor was increased to 10 percent.  The Board of 
Veterans' Appeals (Board) notes that the RO construed this 
increase as a total grant of the issue of a disability rating in 
excess of 10 percent for a uterine fibroid tumor with 
menorrhagia.  However, as a higher disability evaluation is 
possible and because there is no evidence that the veteran 
withdrew her appeal of that claim, the issue is still ripe for 
Board consideration.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(finding that a claim remains in controversy where less than the 
maximum available benefits are awarded).


This appeal also arises from a February 1997 rating decision of 
the Nashville, Tennessee, RO that denied service connection for a 
skin rash and fatigue due to an undiagnosed illness.  The Board 
observes that the veteran's claim for service connection was 
previously denied by the RO in December 1995.  However, pursuant 
to All Station Fast Letter 96-73, the RO performed a 
"mandatory" review of the veteran's claims on a de novo basis.  
As Fast Letter 96-73 instructed the RO to broaden the review of 
evidence considered to be probative in claims involving Gulf War 
service, the Board will also consider the veteran's claim on a de 
novo basis.  See 38 C.F.R. § 3.114 (1998); See also Spencer v. 
Brown, 
4 Vet. App. 283 (1993).

The Board notes that the veteran appears to have raised a claim 
for service connection for hypertension in a July 1997.  
Similarly, in a statement received in September 1998, she 
indicated that she wished to recoup money that was withheld from 
her severance check for tax purposes.  The veteran also appears 
to have filed a claim in October 1998 for service connection for 
recurrent yeast infections due to medications used to treat her 
service-connected Bartholin cyst.  These issues have not been 
developed for appellate review.  Nevertheless, the issue of the 
veteran's entitlement to service connection for hypertension, 
service connection for a recurrent yeast infection as secondary 
to service-connected Bartholin cyst, and recoupment of withheld 
money for tax purposes are not inextricably intertwined with the 
current appeal.  They are referred to the RO for the appropriate 
action.

In view of the Board's finding that additional development is 
warranted, the issue of a disability rating in excess of 10 
percent for a uterine fibroid tumor with menorrhagia will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having dermatitis and 
facial acne; her allegation that her skin rash results from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

2.  The veteran's allegation that she currently suffers from 
chronic fatigue that is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

3.  The veteran's peptic ulcer disease with gastritis is 
manifested by symptoms productive of no more than mild 
disability; the disability is not manifested by recurring 
episodes of severe symptoms two or three times a year averaging 
10 days or continuous moderate manifestations.

4.  The veteran's Bartholin cyst becomes tender and painful 
during periods of flare up; however, the disability is not shown 
to be characterized by extensive lesions or marked disfigurement, 
and any itching or exudation is not demonstrated to be constant.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a skin rash as a chronic 
disability resulting from a undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from a undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).

3.  The criteria for a disability rating in excess of 10 percent 
for peptic ulcer disease with gastritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.10, 
4.114, and Diagnostic Codes 7305, 7346 (1998).

4.  The criteria for a 10 percent rating for a left Bartholin 
cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.10, 4.14, 
4.20, 4.116, 4.118, and Diagnostic Codes 7628 (as in effect 
subsequent to May 22, 1995), 7803, 7804, 7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination showed that her abdomen, 
viscera, genitourinary system, and skin were normal.  Her pelvic 
examination was also reported as normal.  In January 1990, the 
veteran slipped in the bathtub and injured her vagina.  She 
complained of pain and swelling.  On examination, the left lower 
portion of her labia was swollen and tender.  She was diagnosed 
as having a probable Bartholin cyst.  The next day, the veteran 
had the cyst incised and drained.  The procedure was repeated in 
August 1991 due to a reoccurrence of the cyst.  

An October 1990 discharge summary indicated that the veteran had 
been diagnosed as having a pyloric ulcer.  Peptic ulcer disease - 
duodenitis was noted to have been confirmed by an endoscopy.  
Medications were administered.  An upper gastrointestinal 
examination performed in February 1991 was reported to have shown 
a healing ulcer at the posterior base of the duodenal bulb with a 
small crater residual and scar.  A February 1991 consultation 
report from the internal medicine clinic indicated that the 
veteran suffered from heavy menstrual bleeding in addition to 
active ulcer disease.  She was reported to have anemia due to 
chronic blood loss.  The veteran was shown to have been followed 
for menorrhagia in subsequent treatment records.  A small uterine 
fibroid tumor was discovered in July 1992.

On a Report of Medical Examination pending discharge, the 
veteran's abdomen, viscera, genitourinary system, and skin were 
noted to be normal.  Her pelvic examination was also reported as 
normal.  Service medical records contain no reference to 
treatment or diagnosis of a skin rash or fatigue.  However, a 
February 1991 out-processing checklist indicated that the veteran 
gave a history of having had skin infections and/or unusual 
rashes during her active duty for Desert Shield/Storm. 

In March 1993, the veteran filed a claim for service connection 
for multiple conditions including a Bartholin cyst and peptic 
ulcer disease.  She made no reference to fatigue or skin rashes.

In April 1993, the veteran was afforded a VA general medical 
examination.  She stated that she got heat rash in the summer, 
but that it had been worse when she was in Saudi Arabia.  The 
veteran reported that she was diagnosed with peptic ulcer disease 
in 1990.  She said the condition flared up about once a month, 
and that she took Carafate and Zantac twice a day.  She noted 
that it was worse when she ate particular foods.  She denied 
changes in her bowel movements.  The veteran's abdomen was 
without organomegaly, masses, or tenderness.  Bowel sounds were 
normoactive.  There was no rebound tenderness.  Her skin was 
negative.  Laboratory studies showed that she was not anemic per 
hemoglobin and hematocrit.  However, iron studies were low 
reflecting iron deficiency anemia.  An upper gastrointestinal was 
attempted but not successful.  The diagnoses were history of 
rash, negative at present time; past history of iron deficiency 
anemia; and history of peptic ulcer disease with gastritis.

At the request of the RO, the veteran was afforded a gynecology 
examination at the University of Mississippi Medical Center in 
April 1993.  She complained of a fibroid tumor, menorrhea, 
recurrent anemia, and a recurrent Bartholin cyst.  The veteran 
indicated that she was taking Provera for extensive vaginal 
bleeding.  She said she was on Iron therapy due to anemia caused 
by her heavy bleeding.  She reported that her Bartholin cyst had 
been marsupialized.  She stated that it was not giving her any 
problems at the present time.  On pelvic examination, the 
veteran's uterus was at the upper limits of normal and slightly 
irregular.  The Bartholin cyst appeared normal.  The impression 
was that the veteran's small uterine fibroid was causing moderate 
dysfunction of uterine bleeding and infertility.  Further 
evaluations were recommended.

An upper gastrointestinal examination was conducted in May 1991.  
The stomach demonstrated prominence of mucosal folds thought to 
represent a degree of gastritis.  An ulcer was believed to be 
present in the projection of the proximal body of the stomach on 
the greater curvature side.  The duodenal bulb also demonstrated 
an area that could have represented either ulcers or gastritis.

In September 1993, service connection for peptic ulcer disease 
with gastritis was granted and assigned a 10 percent disability 
rating.  Service connection was also granted for a left Bartholin 
cyst.  A noncompensable disability evaluation was assigned.

The veteran filed a substantive appeal in November 1993.  She 
argued that the record showed she suffered from continuous 
manifestations of peptic ulcer disease from April 1989 to August 
1989.  She added that she had been briefly hospitalized in 
February 1991 due to her ulcer problems.  She also maintained her 
anemia was caused by her peptic ulcer disease.  With regard to 
her Bartholin cyst, the veteran stated the cyst became extremely 
painful when it became re-infected.  She said the cyst was not 
infected at the time of her VA examination.  She contended that 
she deserved compensation for the scar caused by marsupialization 
of the cyst.

The veteran was afforded a VA Persian Gulf Registry examination 
in December 1994.  She complained of a recurrent rash on her 
anterior chest area with itching since 1992.  She described a 
flat dark spot that disappeared when treated with Lotrimin.  She 
also complained of recurrent abdominal pain since 1990.  She gave 
a history of peptic ulcer disease, bilateral ovarian cysts, and 
an uterine fibroid.  The veteran's abdomen was soft and 
nontender.  There was no evidence of skin rash.  She declined a 
pelvic examination.  Laboratory tests were conducted.  The 
impression, in pertinent part, was peptic ulcer disease by 
history and iron deficiency anemia.  There were no findings 
pertaining to fatigue.  


In March 1995, the veteran filed a claim for service connection 
for Gulf War syndrome.  She stated she suffered from chronic 
fatigue.  She added that she was receiving treatment for her 
service-connected disabilities through the Fayetteville VA 
Medical Center (VAMC).

Medical records from the Fayetteville VAMC and the Durham VAMC 
dated from May 1994 to March 1995 were associated with the claims 
folder.  Significantly, a September 1994 treatment note indicated 
that a recently performed ultrasound had shown the resolution of 
an ovarian cyst but no change in uterine leiomyomata.  The 
examiner observed that it was likely that the veteran's iron 
deficiency anemia was due more to her peptic ulcer disease due to 
the amount of menstrual flow she described.  However, a February 
1995 consultation report from the women's clinic indicated that 
the her anemia was secondary to a uterine fibroid.

By a rating action dated in December 1995, service connection for 
fatigue and a skin rash due to an undiagnosed illness was denied.  
The RO also denied an increased evaluation of the veteran's 
service-connected peptic ulcer disease.  The RO held that a 
higher of 20 percent was not warranted for the veteran's peptic 
ulcer disease unless the evidence demonstrated recurring episodes 
of severe symptoms two or three times a year averaging 10 days in 
duration or continuous moderate manifestations.  With regard to 
her Bartholin cyst, the RO determined that the noncompensable 
rating was appropriate because VA treatment records were negative 
for complaints, findings, and diagnosis of a recurrent cyst of 
the veteran's labia.

In a letter dated in August 1996, the RO informed the veteran 
that it would be reviewing her claim for disability benefits 
based on Persian Gulf War service.  She was advised that she 
could submit medical and nonmedical evidence to establish her 
claim.  A listing of this medical and non-medical evidence was 
provided to the veteran.


A letter was received from the veteran in August 1996.  She 
stated that her December 1994 Persian Gulf examination had noted 
that she suffered from a rash/hives with itching due to an 
undiagnosed illness.  She said she used Lotrimin and other 
medications to control the itching.  The veteran also indicated 
that she suffered from iron deficiency anemia when her menstrual 
cycle was unregulated.  

Service connection for a skin rash and fatigue due to an 
undiagnosed illness was denied in February 1997.  The RO found 
that no chronic disability involving skin rashes or fatigue was 
found in the veteran's service or post-service medical records.  
The RO noted that the claim was "reconsidered" under the 
direction of All Station Fast Letter 96-73.

The veteran filed a notice of disagreement in March 1997.  She 
stated that her husband served in the Persian Gulf, and that he 
developed a skin rash in March 1995.  She indicated that the rash 
was transferred to her.  She said the rash appeared to be 
recurrent and contagious.  She noted that she had received VA 
treatment twice in 1996 for her rash.  Since returning from Saudi 
Arabia, the veteran maintained that she had suffered from peptic 
ulcer disease, abnormal uterine bleeding, anemia, and 
dehydration.  She asserted that these problems combined to cause 
fatigue.

Outpatient treatment records from the Fayetteville VAMC and 
Womack Army Medical Center dated from May 1996 to December 1998 
indicate that the veteran was seen for a skin rash.  A July 1996 
treatment report indicated that the veteran had two small lesions 
on her right forearm and left neck.  The assessment was rash.  
The veteran was seen for complaints of facial acne in November 
1996 and diagnosed as having the same.  Similarly, the veteran 
was seen in May 1997 for complaints of a rash since her service 
in the "Gulf."  The assessment was dermatitis.

In September 1998, the veteran was evaluated for complaints of a 
painful cyst in the groin area.  She indicated that the cyst had 
been "pulling" for three days.  She said she had had the cyst 
since 1993, and that it occasional became infected.  There was 
significant tenderness with mild swelling on the left lower 
labia.  There was no palpable mass or discharge.  The impression 
was Bartholin cyst.  The examiner recommended that the veteran 
not return to work for five days.

The veteran was afforded a series of VA examinations in December 
1998.  At a gastrointestinal examination, she complained of 
intermittent symptoms.  She said she watched what she ate.  
Noting that she was on Cimetidine 60mg., the veteran stated that 
tolerated her medication fairly well.  She indicated that the 
medication occasionally irritated her stomach.  She denied a 
history of hematemesis or melena.  She also denied having any 
disturbance after meals or hypoglycemic reaction.  The veteran 
said she periodically experienced a bloated feeling along with 
constipation.  She endorsed frequent nausea without vomiting.  
She stated that this nausea did not limit her daily activities.  
She reported weight gain and difficulty maintaining a more 
average weight.  The veteran did not present signs of anemia.  
Her abdomen was nontender.  The examiner noted that the veteran's 
history of iron deficiency anemia had been attributed to heavy 
menstrual bleeding and a uterine cyst.  The diagnosis was history 
of mildly asymptomatic peptic ulcer disease, likely duodenal 
ulcer, under treatment.  An upper gastrointestinal series 
revealed duodenal bulb deformity, likely reflecting prior peptic 
ulcer disease.  There was no evidence of active disease.

The examination series included a VA dermatology examination.  
The examiner indicated that the veteran's claims folder had been 
reviewed, that the record showed that the veteran had complained 
of a skin rash that would wax and wane and disappear, and that 
there was no diagnosis recorded to account for her complaints.  
There was no evidence of the skin rash at the time of the 
examination.  The veteran denied any discomfort from itching and 
pain.  She did have a wart on the middle finger of her left hand 
and small blemish on the right eyelid.  The diagnosis was 
asymptomatic wart of the left middle finger.

The veteran was also afforded a VA gynecology examination in 
December 1998.  She gave a history of a Bartholin's gland cyst 
that was treated by incision and drainage.  An examination of the 
external genitalia was normal.  No cysts of the Bartholin's gland 
were noted.  The assessment was normal gynecological examination.

The RO denied increased evaluations of the veteran's service-
connected peptic ulcer disease and left Bartholin cyst in January 
1999.  Noting that the VA examiner had described her peptic ulcer 
disease as mildly symptomatic, the RO held that a 10 percent 
disability rating was warranted.  The veteran's Bartholin cyst 
was found to be asymptomatic and appropriately rated as 
noncompensable.  The RO indicated that the criteria for 
evaluating gynecological conditions were revised in May 1995, and 
that the new criteria provided compensation for a benign growth 
of the gynecological system.  The RO determined that there was no 
basis for a higher evaluation under the new criteria.  A 
supplemental statement of the case was furnished to the veteran 
in January 1999. 

In January 1999, service connection for a skin rash and fatigue 
due to an undiagnosed illness was denied.  The RO determined that 
there was no evidence that the veteran suffered from a skin rash 
that was related to her service in the Southwest Asia theater of 
operations.  The RO also found that a diagnosis of or treatment 
for fatigue was absent from the record.  The veteran was mailed a 
statement of the case that same month.

The veteran filed a substantive appeal in February 1999.  She 
reported that her skin rash manifested after the same rash 
appeared on her husband.  She acknowledged that she had not been 
diagnosed as having fatigue.  However, she stated that her 
problem with stress, hypertension, excessive weight gain, and 
anemia were all components of a fatigue problem.  The veteran 
further indicated that her service-connected peptic ulcer disease 
should be evaluated as 20 percent disabling because she had been 
taking medicine to treat the condition since 1990.  She stated 
that a higher was also warranted for her Bartholin cyst.  She 
maintained that she was disabled by the cyst during periods when 
it would flare up.


In its June 1999 Informal Hearing Presentation, the veteran's 
representative argued that, if the Board found that the veteran's 
service connection claims to be not well grounded, the Board 
should render a determination as to whether the RO properly 
developed the claims pursuant to the provisions of M21-1, part 
VI, para. 2.10f.  The representative argued that the substantive 
provisions of the M21-1 Manual were the equivalent of the 
Department regulations and binding on VA.  Thus, if the 
aforementioned provisions had not been met, the representative 
maintained that the issues of service connection for a skin rash 
and fatigue as chronic disabilities resulting from an undiagnosed 
illness should be Remanded for development purposes.


II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed illness 
or combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asian theater of operations during the Persian Gulf 
War.  To implement the Persian Gulf War Veterans' Act, VA added 
the following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later than 
two years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 2, 1994, the period within which such disabilities must 
become manifest to a compensable degree in order for entitlement 
for compensation to be established was expanded.)  The revised 
regulations are as follows:
 
(a)(1) Except as provided in paragraph (c) 
of this section, VA shall pay compensation 
in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf 
veteran who exhibits objective indications 
of chronic disability resulting from an 
illness or combination of illnesses 
manifested by one or more signs or symptoms 
such as those listed in paragraph (b) of 
this section, provided that such 
disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and
(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, and 
other, non-medical indicators that are 
capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 months 
or more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.
(4)	A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
(2)	if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most recent 
departure from active duty in the Southwest 
Asia theater of operations during the 
Persian Gulf War and the onset of the 
illness; or 
(3)	if there is affirmative evidence that 
the illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary shall 
assist such a claimant in developing the facts pertaining to the 
claim.  38 U.S.C.A. § 5107(a).  The issue before the Board is 
whether the appellant has presented evidence of a well-grounded 
claim.  If not, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

At present, the United States Court of Appeals for Veterans 
Claims (Court) has not ruled on what constitutes a well grounded 
claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for Gulf War 
veterans seeking compensation for certain disabilities due to 
undiagnosed illnesses.  However, the VA General Counsel recently 
issued an precedential opinion on this subject.  In summary, the 
General Counsel held that a well grounded claim for compensation 
under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of these four elements: 

(1)  active military, naval, or air service 
in the Southwest Asia theater of operations 
during the Persian Gulf war; 

(2)  the manifestation of one or more signs 
or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic disability 
and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).


1.  Skin Rash

In paragraph 15 of the aforementioned precedential opinion, the 
General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a claimant 
ordinarily must submit some evidence 
indicating either that his or her illness 
is incapable of diagnosis or, at minimum, 
that physicians providing treatment or 
examination of the illness have not 
attributed it to a known diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's skin symptoms have 
been clinically diagnosed as acne and dermatitis.  In other 
words, she has not submitted evidence that her skin rash symptoms 
are the manifestations of an undiagnosed illness.  Moreover, the 
veteran submitted evidence that her alleged undiagnosed illness 
was caused by a supervening condition or event that occurred 
between her service in the Southwest Asia theater and the onset 
of her skin rash.  She repeatedly indicated that her husband (a 
service member who served in the Southwest Asia theater of 
operations) initially developed a skin rash in 1995, and that she 
contracted the skin rash from him.  She says her husband's skin 
rash is highly contagious, and that she becomes infected whenever 
she is exposed to her husband's rash.  In light of the above 
evidence, the Board finds that the veteran's claim concerning 
service connection for a skin rash as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  

2.  Fatigue

The veteran's claim concerning service connection for fatigue as 
a chronic disability resulting from an undiagnosed illness is 
also not well grounded.  To date, there is no medical evidence 
that the veteran has an undiagnosed illness manifested by 
fatigue.  The veteran acknowledges this fact.  Further, although 
she has complained of fatigue, there has been no evidence 
submitted of a nexus between the veteran's complaints of fatigue 
an undiagnosed illness.  While the General Counsel has noted that 
in some circumstances the relationship between symptoms and an 
undiagnosed illness is capable of proof by lay evidence alone, 
this is not such a circumstance.  The veteran has speculated that 
her stress, high blood pressure, and excessive weight gain are 
objective manifestations of her chronic fatigue, and that her 
chronic fatigue is a result of an undiagnosed illness.  However, 
the Board does not find anything in the claims folder which would 
indicate that the veteran, who is not a medical professional, is 
capable of providing a nexus opinion relating her alleged fatigue 
to an undiagnosed illness.  

As the veteran has failed to submit a well grounded claim for 
service connection for fatigue as a chronic disability resulting 
from an undiagnosed illness, the appeal regarding said claim is 
denied.

The Board observes that the veteran appears to have had active 
military service from July 1979 to July 1982, and that her 
service medical records from that period of service have not been 
associated with the claims folder.  The Court has held that VA is 
responsible for providing a veteran's service medical records.  
See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  However, in 
the present case, the veteran's claims for service connection is 
predicated on her service in the Southwest Asia theater of 
operations.  Medical evidence documenting that a skin rash or 
fatigue preexisted this period of service would not aid the 
veteran in establishing her claims for service connection.  In 
fact, such evidence could serve as affirmative evidence that any 
undiagnosed illness was not incurred during active service in the 
Southwest Asia theater of operations.  Therefore, the Board finds 
that the veteran has not been prejudiced by the RO's failure to 
obtain her service medical records from July 1979 to July 1982.

Finally, the Board notes that the veteran's representative has 
asserted that full development should be undertaken even if the 
veteran's claims for service connection are not found to be well 
grounded.  As referenced above, the representative has argued 
that recent changes to VA's Adjudication Procedure Manual, M21-1, 
have the substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any prior 
decision, even if the claim is not well grounded.  In that 
regard, The United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C.A. § 5107(a), the VA's duty to 
assist is limited to "only" those claimants who have 
established a well grounded claim.  Epps v. Gober, 126 F. 3d. 
1464 (Fed. Cir 1997).  A Remand for further development is not 
warranted.

B.  Increased Evaluations

The Board finds the veteran's claims for increased compensation 
benefits for peptic ulcer disease and a Bartholin cyst are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
is also satisfied that all relevant facts have been properly 
developed.  Post-service medical records have been associated 
with the veteran's claims file and VA examinations have been 
performed.  The Board finds that the examinations were adequate 
concerning the issues at hand, and that there is no indication 
that there are other relevant records available that would 
support the veteran's claims.  Therefore, no further assistance 
to the veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, incomplete 
or inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes in 
the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack of 
usefulness of these parts or systems,  especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, laboratory 
and prognostic data  required for ordinary medical 
classification, a full description of the effects of disability 
upon the person's ordinary activity.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

1.  Peptic Ulcer Disease with Gastritis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

In the instant case, the veteran's duodenal ulcer with gastritis 
is currently evaluated as 10 percent disabling under Diagnostic 
Code 7305, duodenal ulcer.  A 10 percent rating contemplates a 
mild disability, with recurrent symptoms once or twice yearly. A 
rating of 20 percent contemplates symptoms productive of moderate 
disability, manifested by recurring episodes of severe symptoms 
two or three times per year averaging 10 ten days in duration, or 
with continuous moderate manifestations.  The next higher rating 
of 40 percent contemplates a moderately severe disability with 
symptoms less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.

The veteran's disability may also be rated under the criteria for 
hypertrophic gastritis.  The rating schedule provides that 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms will be rated as 30 percent 
disabling.  Chronic hypertrophic gastritis with small nodular 
lesions and symptoms will be rated as 10 percent disabling.  38 
C.F.R. Part 4, Diagnostic Code 7307.

After having considered all of the relevant evidence, the Board 
finds that a disability rating in excess of 10 percent for the 
veteran's service-connected peptic ulcer disease with gastritis 
is unwarranted.  The veteran has complained of frequent nausea, 
occasional bloating, and an inability to eat certain foods.  
However, she states that her condition does not interfere with 
her ability to perform her daily activities.  While an upper 
gastrointestinal examination confirmed abnormalities consisting 
of duodenal bulb deformity, there was no evidence of active 
disease.  Further, evidence of impairment of health manifested by 
anemia or weight loss attributable to the ulcer condition or 
recurring episodes of severe symptoms two or three times a year 
averaging 10 day in duration has not been demonstrated.  There 
are also no findings that the symptoms of the veteran's peptic 
ulcer disease with gastritis cause continuous moderate 
manifestations.  In this regard, the veteran's symptoms were 
described as "mild" by the VA examiner during her December 1998 
gastrointestinal examination.  Moreover, looking at the medical 
history, the Board finds that the veteran does not regularly seek 
outpatient treatment for gastrointestinal symptomatology.

An evaluation in excess of 10 percent is, thus, not appropriate.  
In so deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question has 
the veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board also finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there was no assertion or showing by the 
veteran that the service-connected disability on appeal resulted 
in marked interference with her employment or necessitated 
frequent periods of hospitalization.


2.  Bartholin Cyst

At the outset, the Board notes that the criteria used to 
determine the extent to which gynecological conditions are 
considered disabling were changed, effective May 22, 1995.  To 
that extent, the record shows that the veteran has had notice of 
the new criteria for evaluating her left Bartholin cyst.

In determining which version of the regulations to apply to the 
facts of this case, the Board notes that the Court has held that 
where the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this instance, neither Congress 
nor the Secretary has directed which regulations are to be 
applied under the circumstances of this case.  Accordingly, the 
version most favorable to the appellant will be considered.

The veteran is currently assigned a noncompensable disability 
rating for her left Bartholin cyst.  There were no specific 
provisions for evaluating a benign neoplasm of the gynecological 
system prior to May 1995.  Therefore, by analogy, the RO 
evaluated the veteran's left Bartholin cyst under Diagnostic Code 
7819, benign new growths of the skin.

Under the revised rating criteria for evaluating gynecological 
conditions, Diagnostic Code 7628 was promulgated.  Diagnostic 
Code 7628 directs that benign neoplasm should be rated according 
to impairment of function of the urinary, gynecological system, 
or skin.  In view of the above, the veteran's left Bartholin cyst 
has also been considered pursuant to Diagnostic Code 7819 under 
the revised rating criteria.

Diagnostic Code 7819 provides that benign new skin growths are 
evaluated as for scars or as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling character 
of manifestation. 

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned for 
a superficial scar under Diagnostic Code 7803 when it is poorly 
nourished, with repeated ulceration, or under Diagnostic Code 
7804 when it is tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the body part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

When eczema is manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant, a 50 percent evaluation is assigned.  If 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent evaluation is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema is assigned a 10 percent 
evaluation.  When eczema has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small area, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

As the Bartholin cyst of the veteran's left labia is not shown to 
involve a poorly nourished scar with repeated ulceration and/or 
exfoliation, exudation or itching of an exposed surface or 
extensive area, the Board is unable to identify a basis to grant 
a compensable evaluation under Diagnostic Codes 7803 and 7806.  

Further, upon review of the reports from the April 1993 and 
December 1998 VA gynecological examinations, the left Bartholin's 
gland was shown to be normal with no indication that any scar on 
the left labia was tender or painful.  The veteran has argued 
that these examinations did not adequately evaluate her 
condition.  She says her left Bartholin cyst frequently becomes 
infected, and that the cyst area becomes extremely painful during 
this period.  The Board notes that, with regard to medical 
examinations for disorders with fluctuating periods of outbreak 
and remission, an adequate medical examination requires 
discussion of the relative stage of symptomatology observed.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  Neither of the above 
referenced examinations contained such a finding.  However, in 
this case, a September 1998 VA outpatient treatment report 
reveals that the cyst did undergo a period of exacerbation where 
it caused the left labia to become swollen and tender.  The Board 
finds that the outpatient treatment record adequately represents 
the status of the veteran's left Bartholin cyst during a period 
of flare-up and is sufficient for an equitable determination of 
this issue.

Accordingly, the Board holds that the pain and tenderness caused 
by the left Bartholin cyst permits the assignment of a 10 percent 
evaluation but no greater under Diagnostic Code 7804.  
Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the veteran 
shown disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has considered also the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular evaluation 
is not shown, however, as the service-connected Bartholin cyst 
does not result in marked interference with employment or 
frequent periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.

Finally, as previously noted, the Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal process 
has been concluded, the version most favorable to the appellant 
should apply.  See Karnas v. Derwinski.  As indicated above, an 
evaluation in excess of 10 percent for the veteran's left 
Bartholin cyst is not warranted under either criteria.

ORDER

Entitlement to service connection for a skin rash as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to a disability rating in excess of 10 percent for 
peptic ulcer disease with gastritis is denied.

Entitlement to 10 percent disability rating for a left Bartholin 
cyst is granted, subject to the applicable criteria governing the 
payment of monetary benefits.


REMAND

The veteran's service-connected uterine fibroid with menorrhagia 
is currently evaluated as 10 percent disabling for disease, 
injury, or adhesions of the ovary.  A 10 percent rating assigned 
where there are symptoms that require continuous treatment.  A 
higher (maximum) 30 percent evaluation is warranted only when the 
symptoms can not be controlled by continuous treatment.  38 
C.F.R. § 4.116, Diagnostic Code 7615.

Since the veteran's claim for a disability rating in excess of 10 
percent for a uterine fibroid tumor with menorrhagia was last 
considered by the RO, VA outpatient treatment records and a 
report of a December 1998 VA gynecological examination were 
associated with the claims folder.  There is no indication that 
this evidence was considered by the RO or addressed in a 
supplemental statement of the case prior to the case being sent 
to the Board.  There is also no indication that the veteran 
waived RO consideration of this evidence.  As such, the case must 
be returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998)

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist the 
veteran in obtaining and developing available facts and evidence 
to support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. Derwinski 1 
Vet. App. 90 (1990).  As this matter is being returned to afford 
due process to the veteran, the RO should obtain the veteran's 
current medical records pertaining to the treatment of her 
service-connected uterine fibroid with menorrhagia.

Although further delay is regrettable, under the circumstances 
described above, additional development is considered necessary.  
Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should verify the veteran's 
active military service prior to March 1, 
1989.

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical care 
providers who have treated the veteran for 
her service-connected uterine fibroid with 
menorrhagia since October 1998.  All 
records not already included in the claims 
folder should be obtained, to include those 
from the Durham VAMC and the Fayetteville 
VAMC.  Once obtained, all records must be 
associated with the claims folder.  Based 
on the evidence received, the RO should 
undertake any appropriate development to 
include a VA gynecology examination.

3.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  All evidence received 
since the October 1997 rating decision must 
be considered.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and her representative should be 
given the opportunity to respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

